OPINION — AG — (1) THE ANNUAL SCHOOL ELECTION IS NOT OFFICIAL UNTIL THE BOARD OF EDUCATION TAKES ACTION TO CONFIRM THE RESULTS AS FOUND BY THE ELECTIONS OFFICIAL. (2) NO, NEITHER THE ELECTION OFFICIALS APPOINTED BY THE BOARD OF EDUCATION NOR THE MEMBERS OF THE BOARD OF EDUCATION OF A SCHOOL DISTRICT ARE AUTHORIZED BY LAW TO CONDUCT A RECOUNT OF THE BALLOTS CAST IN A SCHOOL ELECTION IN SUCH DISTRICT, AFTER THE OFFICIAL RESULTS HAVE BEEN CERTIFIED TO THE BOARD OF EDUCATION BY THE ELECTION OFFICIALS.  CITE: 70 Ohio St. 1961, 4-12 [70-4-12], 62 Ohio St. 1961 13 [62-13] (W. J. MONROE) ** SEE: OPINION NO. 71-105 (1971) **